UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-4785



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BILLY DEE WILLIAMS,

                Defendant - Appellant.


                            No. 06-4794



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM BRIAN TORRENCE,

                Defendant - Appellant.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:04-cr-00296-1; 3:04-cr-00296-2)


Submitted:   February 14, 2008            Decided:   March 11, 2008


Before MOTZ, TRAXLER, and KING, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Leslie Carter Rawls, Charlotte, North Carolina; Eric J. Foster, LAW
OFFICE OF RICK FOSTER, Asheville, North Carolina, for Appellants.
Karen S. Marston, Adam Christopher Morris, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina; Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             William Brian Torrence and Billy Dee Williams appeal

their sentences imposed after pleading guilty to conspiracy to

possess with intent to distribute 1.5 kilograms or more of a

substance containing cocaine base, in violation of 21 U.S.C. §§ 841

and 846 (2000) and knowingly and unlawfully using and carrying a

firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C.A. § 924(c) (West 2000 and Supp. 2007).                On

appeal, Torrence argues that the district court erred by imposing

a sentence “greater than necessary” to comply with the sentencing

goals   in   18   U.S.C.A.   §   3553(a)     (West   2000   and   Supp.   2007).

Williams argues that he received ineffective assistance of counsel

at sentencing.

             Prior   to   entering   their    guilty   pleas,     Williams   and

Torrence entered into plea agreements with the Government.                   The

Government has filed a motion to dismiss their consolidated appeals

based on their waiver of appellate rights in their plea agreements.

For the reasons that follow, we grant the Government’s motion with

respect to Torrence’s appeal, deny the motion with respect to

Williams’ appeal, and affirm the judgment of the district court

with respect to Williams.

             This court reviews the validity of a waiver de novo,

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will

uphold a waiver of appellate rights if the waiver is valid and the


                                     - 3 -
issue being appealed is covered by the waiver.                  United States v.

Attar, 38 F.3d 727, 731-33 (4th Cir. 1994).                A waiver is valid if

the defendant’s agreement to the waiver was knowing and voluntary.

United   States    v.   Marin,     961    F.2d    493,   496   (4th   Cir.   1992).

Generally,   if    a    district    court        fully   questions    a   defendant

regarding his waiver of appellate rights during the Fed. R. Crim.

P. 11 colloquy, the waiver is valid.                United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).

           In a valid plea agreement, a defendant may waive the

right to appeal under 18 U.S.C. § 3742 (2000).                 See United States

v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                   An appeal waiver,

however, does not preclude appeals: (1) for a sentence on the

ground that it exceeds the statutory maximum or is based on a

constitutionally impermissible factor such as race; (2) from the

denial of a motion to withdraw a guilty plea based on ineffective

assistance of counsel; or (3) concerning a violation of the Sixth

Amendment right to counsel in proceedings following the guilty

plea.    See United States v. Johnson, 410 F.3d 137, 151 (4th Cir.

2005).   In addition, a waiver of appellate rights cannot foreclose

a colorable constitutional challenge to the voluntariness of the

guilty plea.      See, e.g., Attar, 38 F.3d at 732-33 & n.2.




                                         - 4 -
           We have reviewed the record in this case and determine

that the Appellants’ pleas were knowing and voluntary.                    Thus,

Torrence and Williams both waived their right to appeal, subject to

the exceptions in the waivers and those provided by law.

           Torrence argues that, because his sentence was “greater

than necessary” to comply with the sentencing goals in 18 U.S.C.A.

§ 3553(a), his appeal is not barred by his waiver as he was

sentenced beyond the maximum allowed by law.          Torrence’s argument

is    without   support    or   merit.       Accordingly,    we   grant    the

Government’s motion to dismiss his appeal.

           Unlike     Torrence,      Williams’    claim     of    ineffective

assistance of counsel at sentencing falls within a specifically

enumerated exception to his appellate waiver.         Thus, his appeal is

not   barred    by   his   waiver.     However,   claims    of    ineffective

assistance of counsel are not generally cognizable on direct appeal

unless ineffective assistance “conclusively appears” on the record.

See United States v. James, 337 F.3d 387, 391 (4th Cir. 2003).               We

have reviewed the record and do not find that it conclusively

establishes that Williams’ counsel was ineffective at sentencing.

Accordingly, we grant the Government’s motion with respect to

Torrence’s appeal, deny the motion with respect to Williams’

appeal, and affirm the judgment of the district court with respect

to Williams.    We dispense with oral argument because the facts and




                                     - 5 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               DISMISSED IN PART;
                                                 AFFIRMED IN PART




                              - 6 -